Citation Nr: 9914443	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased (compensable) disability rating 
for residuals of hepatitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to August 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a
November 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which denied a 
compensable evaluation for the veteran's hepatitis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's hepatitis is asymptomatic and not 
productive of any disabling residuals.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of hepatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7345 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service medical records reflect 
that he was diagnosed while in service as suffering from 
chronic and moderately severe infectious hepatitis, with 
residuals, the cause of which was undetermined.  Due to his 
hepatitis, the veteran was honorably discharged from service 
in August 1945.

The veteran submitted a claim for VA benefits based on his 
hepatitis in August 1945.  The RO issued an August 1945 
rating decision, which granted service connection for 
hepatitis and assigned a disability rating of 30 percent.  
The veteran appealed the RO's August 1945 rating decision, 
asserting that his disability warranted a rating higher than 
30 percent because the residuals of his hepatitis rendered 
him unable to work.  A February 1946 Board decision denied 
the veteran's appeal, finding that the evidence of record did 
not establish a disability due to hepatitis, or its 
residuals, sufficient to warrant an assignment of a rating in 
excess of 30 percent.

The veteran underwent a VA examination in 1947; the diagnosis 
was "no hepatitis, no disability."  After receiving the 
results of the 1947 VA examination, the RO issued a September 
1947 rating decision finding that the veteran no longer had a 
compensable disability, and reduced the rating assigned to 
his hepatitis from 30 percent to zero percent.  The veteran 
did not appeal the September 1947 rating decision.

In July 1997, the veteran filed a claim for an increased 
rating for residuals of his hepatitis.  Private medical 
records were obtained that reflect medical treatment the 
veteran received between March 1996 and March 1997.  The 
private medical records show the veteran received medical 
treatment for an illness unrelated to his service-connected 
disability, and they are negative for any diagnosis or 
treatment for hepatitis or its residuals. 

The RO issued a November 1997 rating decision which found 
that the veteran had submitted no competent and probative 
evidence of treatment or diagnoses relating to his service-
connected hepatitis.  Accordingly, the November 1997 rating 
decision continued the previously assigned zero percent 
disability rating. 

The veteran submitted his disagreement with the November 1997 
rating decision, wherein he stated his belief that a more 
favorable decision would have been granted had he been 
afforded an examination.  The RO scheduled a VA comprehensive 
examination to which the veteran reported in March 1998.  The 
VA examiner's record from the March 1998 examination reflects 
that he reviewed the veteran's claims file, and he noted the 
veteran's "well-documented" infectious, acute hepatitis.  
The veteran reported that he had seen private physicians in 
Brenham, Texas, and a VA physician in Marlin, Texas.  The VA 
examiner, however, did not have records from those medical 
care providers for review.  The veteran recounted his past 
medical history for the VA examiner, including the illness 
for which he was treated by his private physicians.  

At the March 1998 VA examination, the veteran presented with 
complaints of weakness, drowsiness, and "chills" three to 
four times a month that had been recurring for approximately 
two years.  He also complained of a backache for the past six 
months, and of having lost 30 pounds in six months.  The 
veteran also recounted his experience with numbness in his 
toes and feet; that he experienced pain after prolonged 
standing or walking; and that he had a burning and pain at 
night which awakened him.  The examiner noted that the 
veteran told him he never had a liver biopsy.  

The VA examiner found that the veteran was in no acute 
distress; found no jaundice; found that the veteran's abdomen 
was soft, with no organomegaly, and no hepatosplenomegaly.  
In September 1998, the VA examiner provided an addendum to 
his March 1998 examination report, wherein the results of 
comprehensive tests are noted.  A blood test performed for 
Antihepatitis C antibody was negative.  Blood tests for 
Antihepatitis A antibody and hepatitis B surface antibody 
were positive.  Liver function tests, including protein, 
albumin, alkaline, and phosphatase were all normal.  An 
ultrasound test showed a normal liver and gallbladder.  Based 
on this examination, the VA examiner concluded that the 
veteran "does not have symptomatic, active hepatitis at this 
time."

The Board notes that the RO has obtained medical records 
reflecting VA outpatient treatment the veteran received from 
December 1997 to July 1998.  The outpatient records indicate 
that the veteran was examined and/or treated after presenting 
with complaints related to his feet, dandruff, and glaucoma.  
The VA outpatient records are negative for any complaints 
related to residuals of hepatitis.  The July 1998 outpatient 
record does reflect, however, that the veteran told his 
examiner about his weight loss of approximately 40 pounds, 
and further indicates that this weight loss was "on 
purpose."

In an attempt to obtain all pertinent and probative evidence 
concerning his claim, the RO wrote to the veteran at his 
current address in November 1998, requesting that he complete 
and return the enclosed medical authorizations forms.  The 
veteran did not respond to that request. 


Legal Criteria and Analysis.  As an initial matter, the Board 
notes that in his December 1997 notice of disagreement, the 
veteran requested a hearing before a local hearing officer.  
A February 1998 report of contact reflects that the veteran 
withdrew his hearing request and opted instead for a VA 
examination specific to the issue on appeal.  Said VA 
examination was scheduled for and performed in March 1998.  

The veteran also requested a personal hearing in September 
1998, and pursuant to that request the RO scheduled a hearing 
for November 1998.  The veteran withdrew his hearing request 
in November 1998 due to his "health condition."  A November 
1998 statement submitted through his representative indicated 
that in lieu of the personal hearing that was canceled, the 
veteran wished to submit additional evidence in support of 
his claim.  A November 1998 statement from the RO indicates 
that the veteran was expected to inform the RO as to when 
would be an appropriate time to reschedule his canceled 
hearing.  As noted above, the RO sent a letter to the 
veteran, with enclosed medical records release 
authorizations, in an effort to assist the veteran in 
obtaining all the evidence that might support his claim.  
However, there is no evidence of record showing that the 
veteran responded to the RO's request for signed medical 
releases or informed the RO of when another hearing date 
would be appropriate.  On April 22, 1999, the RO wrote the 
veteran and explained that he had 90 days from receipt of the 
letter, or until the Board informs him of a decision on his 
appeal, whichever comes first, to submit additional evidence 
or request a hearing. 

Despite the RO's above-noted attempts to assist the veteran 
in obtaining any additional evidence that might support his 
claim, no response from the veteran as to those attempts is 
of record.  In this regard, the Board notes that the veteran 
bears some of the responsibility for the evidentiary 
development of his claim, and that the duty to assist is not 
always a "one-way-street."  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In the instant case, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained or 
requested, to the extent the veteran's cooperation permitted.  
Thus, the Board finds that the duty to assist the veteran has 
been satisfied.  38 U.S.C.A. § 5107(a); see generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  Id. at 
631-632; Jones v. Brown, 7 Vet. App. 134, 138 (1994).  The 
veteran has asserted that the residuals from his hepatitis 
are more disabling than contemplated by the current 
evaluation, and thus the Board finds that his claim of 
increasing severity of his service-connected hepatitis 
establishes a well-grounded claim for an increased 
evaluation.  See Proscelle, 2 Vet. App. at 631.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (1998); Schafrath, 1 
Vet. App. at 593-94.

38 C.F.R. § 4.114, Diagnostic Code 7345, provides that a 100 
percent rating is warranted when competent and probative 
evidence shows that a claimant is disabled by infectious 
hepatitis, with marked liver damage manifest by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  A 60 percent rating is warranted when competent and 
probative evidence shows that a claimant is disabled by 
infectious hepatitis, with moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  Id.

A 30 percent rating is warranted when competent and probative 
evidence shows that a claimant is disabled by infectious 
hepatitis, with minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  Id.  A 10 percent rating is warranted 
when competent and probative evidence shows that a claimant 
is disabled by infectious hepatitis, with demonstrable liver 
damage with mild gastrointestinal disturbance.  Id.  A zero 
percent rating is warranted when competent and probative 
evidence shows that a claimant is disabled by infectious 
hepatitis that has healed, asymptomatic.  Id.

38 C.F.R. § 4.112 (1998) provides that minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes important where there is appreciable loss sustained 
over a period of time.  In evaluating weight loss generally, 
consideration will be given not only to standard age, height, 
and weight tables, but also to the particular individual's 
predominant weight pattern as reflected by the records. 

The Board has considered the veteran's statements describing 
the symptoms of the residuals of his hepatitis.  However, his 
statements must be viewed in conjunction with the medical 
evidence of record.  As set forth above, in order to be 
entitled to a compensable disability rating, competent and 
probative medical evidence must show that the veteran's 
service-connected disability produces, at a minimum, 
demonstrable liver damage with mild gastrointestinal 
disturbance.

In evaluating the veteran's claim, the RO specifically 
referred to the veteran's March 1998 VA examination to 
determine the applicable disability rating.  See Francisco, 7 
Vet. App. at 57-58.  The RO also reviewed the veteran's VA 
outpatient medical records, and the records obtained from his 
private physicians.  See 38 C.F.R. §§ 4.1, 4.2.  As shown 
above, the reports of the March 1998 VA examination are 
negative for symptoms, or a diagnosis, that the veteran was 
suffering from active hepatitis or residuals thereof.  The 
March 1998 VA examination adequately portrays that the 
veteran is in no acute distress due to residuals of his 
hepatitis.  The examiner's diagnosis specifically establishes 
that the veteran does not have symptomatic, active hepatitis.  
In sum, the evidence of record in this case is devoid of 
competent and probative evidence establishing that the 
veteran's service-connected hepatitis warrants a compensable 
disability rating.

As set forth above, a disability rating of zero percent is 
warranted where a claimant's infectious hepatitis is healed, 
asymptomatic.  A higher disability rating would be warranted 
if the veteran could establish, with competent and probative 
evidence, that the residuals of his hepatitis have caused 
demonstrable liver damage, with mild gastrointestinal 
disturbance.  Nowhere in the veteran's claims file is there 
competent and probative evidence establishing that the 
veteran suffers from liver damage or gastrointestinal 
disturbance.  Without that threshold showing, a compensable 
disability rating under 38 C.F.R. § 4.114 is not warranted.  
See Diagnostic Code 7345.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current evidence does 
not provide a basis which permits a higher evaluation.  
Specifically, VA medical findings do not demonstrate that the 
degree of impairment resulting from the veteran's hepatitis 
residuals that meets or more nearly approximates the criteria 
for a disability rating in excess of the zero percent 
currently assigned.  

In particular regard to the veteran's noted assertions of 
weight loss, as reflected in several of the medical records 
outlined above, the Board notes that none of the medical 
records indicate that the veteran's weight loss is 
symptomatic of his hepatitis or its residuals.  The Board 
further notes the medical record reflecting his outpatient 
treatment in July 1998, wherein it is indicated that the 
veteran's weight loss of approximately 40 pounds was a weight 
loss that occurred "on purpose."  Because the record 
contains no competent and probative evidence establishing any 
causal relation between the veteran's hepatitis and his 
weight loss, the Board finds that consideration of his weight 
loss is not warranted in this matter.  See 38 C.F.R. § 4.112.

In regard to the physicians the veteran reported seeing in 
Brenham, Texas, and Marlin, Texas, as shown above, the Board 
notes that the May 1997 report of a radiographic examination 
by the VA examiner in Marlin, Texas, is of record.  That 
radiographic report pertains to chest X-rays performed on the 
veteran, and is negative for any probative information 
concerning hepatitis.  Medical information pertaining to any 
private physician the veteran allegedly saw in Brenham is not 
of record.  As shown above, however, the RO notified the 
veteran of the need to obtain any other probative evidence 
not of record, and requested the veteran's assistance by 
completing the necessary medical information release 
authorizations.  The veteran's assistance was not 
forthcoming.  The Board finds, however, that the evidence of 
record is competent and probative to support its decision 
herein.  The March 1998 VA examination was fully 
comprehensive and focused specifically on the veteran's 
hepatitis and any residuals.  Because any private medical 
examinations noted during the March 1998 VA examination must 
have occurred prior thereto, the Board finds that the 1998 VA 
examination is competent and probative per se in establishing 
the present level of disability caused by the veteran's 
hepatitis.  See Francisco, 7 Vet. App. at 57-58.

Finally, the Board notes that when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).  In the instant case, and as set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
disability rating for residuals from hepatitis.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.114, Diagnostic Code 7345; 
Gilbert, 1 Vet. App. at 54.  Because there is not an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of this case, the veteran is not entitled to 
the favorable application of 38 U.S.C.A. § 5107(b).  The 
benefit sought on appeal is therefore denied.


ORDER

A compensable disability rating for residuals of hepatitis is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

